DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 41-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 41-42 now require wherein the reinforcing material is impregnated with blend formation from unelected Species group C II which lacks unity of invention for the reasons set forth in paragraphs 4-6 in the Restriction requirement mailed 02/08/22.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 41-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8-9, 11-12, 14-15, 17-18, 20-36, 40, 43-46 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites wherein the glass spheres have a porous internal structure each surrounded by “a shell of a different structure” which fails to have support in the originally filed specification. While Applicant points to previously presented claim 2 and Fig. 1 for support, there is no support to recite “a shell” and while there is support to recite “the interior of the glass sphere is filled with air pockets making it neither hollow nor solid but porous”, there is no support to broadly recite any type of different structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites wherein the reinforcement layer is coated “and/or impregnated” with the blend formulation on the bottom side which is confusing given that it is not clear how can the reinforcement layer be impregnated if claim 43 requires the blend formulation layer to be coated. It is suggested “wherein the reinforcement layer is possibly coated and/or impregnated with the blend formulation on the bottom side” be deleted or amended to recite wherein the reinforcement layer is coated “and optionally impregnated” with the blend formulation on the bottom side.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8-9, 11-12, 14-15, 18, 20-36, 40, 43-46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 101072408) in view of Holland (DE 4340339). 
Regarding claims 1, 6, 8, 9, 11, 12, 14, 15, 18, 20, and 27, Seo et al. teaches a water resistant sheet (See Abstract, Technical Field, page 1), i.e. a waterproofing membrane, comprising a reinforcing material that includes a blend formulation (Description of Embodiments, page 2), wherein the reinforcing material forms a reinforcement layer positioned between two layers comprising the blend formulation (main body 100 between asphalt layers 110 and 120, Embodiment of the Invention, page 3, Fig. 1), and a torching foil as the bottom most layer in the waterproofing membrane (polyethylene films 111 and/or 121, Fig. 2), wherein the blend formulation comprising 66-92% by weight of bitumen, 3-10% elastomeric block copolymer which may include styrene butadiene rubber (SB), styrene butadiene styrene (SBS), styrene isoprene styrene (SIS), or  styrene ethylene butadiene styrene (SEBS) (Description of Embodiments, page 2). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Seo et al. fails to teach glass spheres as claimed.
However, Holland et al. teaches a thick coating composition comprising bitumen-rubber emulsion and glass spheres having a particle size between 5 to 300 µm (paragraphs [0008]- [0009]) which overlaps the claimed range of 0.25-0.50 mm and a particle density of 0.7 g/cm3 which falls within the claimed range of 0.5-0.8 g/cm3. Further, round glass granules having a size from 0.25 to 4.0 mm and density from 0.75 g/cm3 to 0.35 g/cm3 may also be used (paragraph [0010]). Holland et al. discloses an amount of up to 50% by volume (claim 9), and for example, an amount of 20% by volume of hollow microspheres and 10% by volume of expanded glass granules (paragraph [0015]) may be used. It is noted that Holland et al. discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by Holland et al. overlaps those amounts claimed, respectively, it is clear that Holland et al. meets the ranges as presently claimed, absent evidence to the contrary. The glass spheres disclosed by Holland are hollow and/or expanded, i.e. have a porous internal structure, each surrounded by a shell of a different structure, i.e. air surrounded by glass.
It would have been obvious to one of ordinary skill in the art to include glass spheres in the blend formulation of Seo et al. in order to produce an easy-to-transport mass with very low internal and external friction and improved elasticity (Holland et al., paragraph [0006]).
Given that Seo et al. in view of Holland teaches blend formulation identical to that presently claimed, including elastomeric block copolymer of styrene butadiene, the blend formulation would necessarily be solid at room temperature, absent evidence to the contrary.
Regarding claims 21, 22, 23, 24, 25, and 26, Seo et al. in view of Holland discloses an amount of up to 50% by volume (Holland, claim 9). It is noted that Holland discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by Holland overlaps those amounts claimed, respectively, it is clear that Holland meets the ranges as presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 28, 29, 30, 31, 32, 33, and 34, given that Seo et al. in view of Holland teach a blend formulation identical to that presently claimed, including elastomeric block copolymer of styrene butadiene, the blend formulation would necessarily meet the properties as presently claimed, absent evidence to the contrary.
Regarding claims 35 and 36, given that Seo et al. in view of Holland teach a blend formulation identical to that presently claimed, including glass spheres having density as claimed, the blend formulation would necessarily meet the properties as presently claimed, absent evidence to the contrary.
Regarding claim 40, Seo et al. teaches wherein the blend formulation is coated onto the top side of the reinforcement material and on the bottom side of the reinforcement material (Fig. 2).
Regarding claim 43, Seo et al. teaches a polyethylene release film and a polypropylene release film may be used together (page 4) which corresponds to torching layer and torching foil and meets a torching layer positioned between the torching foil and the blend formulation layer coated onto the bottom side of the reinforcement layer as claimed.	
Regarding claims 44 and 45, Seo et al. further teaches sand may be applied on the upper surface of the upper layer 110 or the lower surface of the lower layer 120 (Embodiment of the Invention, page 3). 
Regarding claim 46, Seo et al. teaches further comprising a release film (112, 122) which may comprise talc or sand (Embodiment of the Invention, page 3) which corresponds to the layer of granules positioned as the top most layer in the waterproofing membrane as presently claimed.
Regarding claim 52, Seo et al. teaches wherein the reinforcing material is coated on a top side thereof, or a bottom side thereof, or the top side and the bottom side thereof with the blend formulation (Fig. 2).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 101072408) in view of Holland (DE 4340339) and further in view of Luccarelli et al. (US 2015/0376456). 
Seo et al. in view of Holland is relied upon as disclosed above.
Regarding claim 3, Seo et al. teaches wherein the blend formulation further comprises up to 5-20 wt% filler which include kaolin clay, calcium carbonate, talc, etc (page 3, third paragraph) but fails to teach the limestone as claimed.
However, Luccarelli et al. teaches an asphalt-based composition useful in roofing and waterproofing applications, comprising one or more fillers including ground limestone (paragraphs [0003] and [0072]).
It would have been obvious to one of ordinary skill in the art to include limestone filler in the blend formulation of Seo et al. in order to further provide thixotropic enhancement, build viscosity, improve mechanical properties such as anti-settling and anti-sag, and can improve stir-back (Luccarelli et al., paragraph [0072]).

Claim(s) 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 101072408) in view of Holland (DE 4340339) and further, in view of Minot (EP 2878624). It is noted that the disclosures of Minot are based on US (2017/0002566) which is an equivalent of the reference. 
Seo et al. in view of Holland is relied upon as disclosed above.
Regarding claims 4 and 17, Seo et al. teaches wherein the blend formulation further comprises up to 5-20 wt% filler which include kaolin clay, calcium carbonate, talc, etc. (page 3, third paragraph) but fails to teach the fillers and bitumen as claimed.
However, Minot teaches waterproofing membrane comprising bitumen and petcoke (See Abstract, paragraphs [0020]), wherein the bitumen is distilled grades or air blown bitumen (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art to include distilled grades or air blown bitumen and petcoke in the blend formulation of Seo et al. in view of Holland in order to achieve relatively high penetration of higher softening point temperatures based on the intended use, and use petcoke as a substitute for scare natural resources which are normally used as fillers for waterproofing membranes without compromising strength or performance of the product (Minot, paragraphs [0018]-[0020]).
Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include “wherein the glass spheres have a porous internal structure each surrounded by a shell of a different structure” and cancelled claim 2. Applicant further amended claims to overcome 35 USC 112 rejections of record, with the exception of claim 44.
Applicant argues that Holland discloses formulations that use hollow, gas-filled, glass microspheres which do not correspond to the claimed glass spheres.
However, as set forth in the rejection above, Holland still meets the limitations as presently claimed given that the hollow microsphere disclosed by Holland which has a pore of air and is considered to have a porous internal structure as presently claimed, absent evidence to the contrary. Further, the hollow microsphere has a glass shell which is a different structure than the air in the internal structure. If Applicant were to amend claim 1 to recite “the interior of the glass sphere is filled with air pockets making it neither hollow nor solid but porous”, the rejection of record would be overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG wose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787